Exhibit 10.1

 

LOGO [g423252g07v76.jpg]

October 16, 2012

Tim Morse

Dear Tim:

Yahoo! Inc. (“Yahoo!” or the “Company”) is prepared to offer you separation
benefits to aid in your employment transition. If you (1) sign and comply with
the terms of this separation agreement (the “Agreement”), (2) return a signed
Waiver and Release of Claims attached to the Agreement as Exhibit A (the
“Release”) to Yahoo! within the time period specified in the Release, and (3) do
not revoke the Release during the applicable revocation period (collectively
these are the “Agreement Eligibility Requirements”), then you will receive all
payments and benefits described in paragraph 3 below.

1. Separation. Your last day of employment with the Company and your employment
termination date will be November 15, 2012 (the “Separation Date”). Effective as
of the Separation Date, you hereby resign as an employee of the Company and from
all offices and directorships you have with the Company, its subsidiaries and/or
affiliates, and from any fiduciary or other committee with respect to any
benefit plan of the Company or any of the Company’s subsidiaries and/or
affiliates. You shall promptly execute such additional documents as are
reasonably requested by the Company to evidence the foregoing. After the
Separation Date, you shall not represent yourself as being an officer, director
or employee of the Company or any of its subsidiaries or affiliates or as a
fiduciary of any such benefit plan for any purpose.

2. Accrued Salary and Paid Time Off. On the Separation Date, Yahoo! will pay you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to payroll deductions and required withholdings. You
are entitled to any earned payments regardless of whether or not you sign this
Agreement.

3. Severance Payments and Benefits. If you meet the Agreement Eligibility
Requirements, then the following will occur: (i) Yahoo! will pay you the
severance payments and benefits for a termination of your employment by the
Company without “Cause” in accordance with, and at such times specified in, your
severance agreement with the Company dated March 16, 2011, a copy of which is
attached as Exhibit B; (ii) you will receive the acceleration of vesting
provided for upon a termination without cause under your outstanding stock
option and restricted stock unit award agreements; and (iii) you will be
credited with an additional 182.5 days of service for purposes of calculating
the pro rata vesting on termination without “Cause” under your restricted stock
unit award granted to you on November 30, 2011 (collectively, the “Severance
Benefits”).

4. Obligations. Prior to your Separation Date, you shall devote your full
business efforts and time to Yahoo! and you agree that you will not engage in
any activities that are in violation of Yahoo!’s Code of Ethics or any other
Yahoo! policy.

5. Responsibility for Taxes. Other than Yahoo!’s obligation and right to
withhold federal, state and local taxes, you will be responsible for any and all
taxes, interest, and penalties that may be imposed with respect to the payments
contemplated by this Agreement (including (without limitation) those imposed
under Internal Revenue Code Section 409A). To the extent that this Agreement is
subject to Internal Revenue Code Section



--------------------------------------------------------------------------------

 

Page 2

 

409A, you and Yahoo! agree that the terms and conditions of this Agreement shall
be construed and interpreted to the maximum extent reasonably possible, without
altering the fundamental intent of this Agreement, to comply with and avoid the
imputation of any tax, penalty or interest under Code Section 409A.

6. Employee Stock Purchase Plan. Contributions to your Employee Stock Purchase
Plan (“ESPP”) will cease as of the Separation Date. Under the terms of the ESPP,
all contributions you made to the ESPP that have not been used to purchase stock
will be returned to you without interest by Yahoo! Payroll. For more information
about the ESPP, please review your information via your E*TRADE online access at
www.etrade.com. Should you have any questions, please contact E*TRADE directly
at (800) 838-0908 or Yahoo! Stock Plan Services at stockadmin@yahoo-inc.com.

7. 401(k) Plan. If you have questions about your 401(k) account, please contact
HRbenefits@yahoo-inc.com.

8. Life Insurance. Your life insurance coverage will cease on or before the
Separation Date under the terms of the life insurance plan. The Company will
provide you with information about the option to convert this coverage to an
individual policy.

9. Flexible Spending Plan. If you enrolled in the Company’s Flexible Spending
Plan and established a Healthcare Reimbursement Account and/or Dependent Care
Reimbursement Account for the current plan year, you have 90 days following your
Separation Date (as long as it is prior to March 31 of the following plan year)
to submit any covered expenses for reimbursement provided the expenses were
incurred from January 1 of the current plan year through your Separation Date.
You may only submit expenses that you incurred prior to the Separation Date.

10. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, with the exception of any
benefit, the right to which has vested, under the express terms of a written
benefit plan of the Company.

11. Expense Reimbursements. You agree that, within 30 days following the
Separation Date, you will submit your final expense reimbursement statement and
required documentation reflecting all business expenses you incurred through the
Separation Date, if any, for which you seek reimbursement. Yahoo! will reimburse
you for expenses pursuant to its regular business practice. You may only submit
expenses that you incurred prior to the Separation Date. For a copy of the
Yahoo! expense form, please email expqueries@yahoo-inc.com. Please submit
completed expense reports and receipts to the Accounts Payable Department at
Yahoo!, 701 First Avenue, Sunnyvale, California 94089.

12. Invention and Assignment to Yahoo!. Prior to and after your Separation Date,
you agree to perform promptly all acts deemed necessary or desirable by Yahoo!
to permit and assist it, at its expense, in obtaining and enforcing the full
benefits, enjoyment, rights and title throughout the world in all intellectual
property assigned or assignable to Yahoo! pursuant to your Employee
Confidentiality and Assignment of Inventions Agreement(s) or similar
agreement(s) including (without limitation) disclosing information to Yahoo!,
executing documents and assisting or cooperating in legal proceedings. You
understand and agree that while you will not be eligible to receive the
Severance Benefits and other benefits specified in this Agreement until you have
performed the acts specified in this paragraph (if requested by Yahoo!), such
obligation extends beyond the Separation Date and shall only be deemed complete
at Yahoo!’s sole discretion.



--------------------------------------------------------------------------------

 

Page 3

 

13. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Employee Confidentiality and Assignment of Inventions
Agreement(s) or similar agreement(s) (collectively “NDA”), including your
obligation not to use or disclose any confidential or proprietary information of
the Company, its subsidiaries or affiliated entities and not to solicit Yahoo!
employees and, to the extent permitted by applicable law, not to solicit Yahoo!
customers as specified in your NDA.

14. Nondisparagement. You agree not to disparage Yahoo! or its officers,
directors, employees, shareholders or agents, in any manner likely to be harmful
to them or their business, business reputation or personal reputation; provided,
however, that statements which are complete and made in good faith in response
to any question, inquiry or request for information required by legal process
shall not violate this paragraph.

15. Cooperation. You agree to reasonably cooperate with and make yourself
available on a continuing basis to Yahoo! and its representatives and legal
advisors in connection with any matters in which you are or were involved or any
existing or future claims, investigations, administrative proceedings, lawsuits
and other legal and business matters, as requested by Yahoo!. You also agree
that within two business days of receipt (or more promptly if reasonably
required by the circumstances) you shall send the Company copies of all
correspondence (including (without limitation) subpoenas) received by you in
connection with any legal proceedings involving or relating to Yahoo!, unless
you are expressly prohibited by law from doing so. You agree that you will not
cooperate with any third party in any actual or threatened claim, charge, or
cause of action of any nature whatsoever against any Released Party (as defined
in the Release, attached as Exhibit A) unless required to do so by law. You
understand that nothing in this Agreement prevents you from cooperating with any
government investigation.

16. Certification Regarding Search and Return of Yahoo! Property. You hereby
certify to the following: (A) prior to the Separation Date, you will conduct a
good faith and diligent search for any Yahoo! business data, whether or not such
data would be considered confidential or proprietary and/or whether such data
constitutes a legally protectable trade secret, including hard copy and all
electronically stored data (“Yahoo! Business Data”) that may be in your
possession (this search shall include reviewing the contents of any personal
email accounts and Instant Messenger archives that you maintain, home computers,
and other electronic computer media (CDs, USB thumb drives, disks, back-up
drives, etc.) that you may have used during your employment to send, receive or
store Yahoo! Business Data (“Personal Computer Media”)); (B) to the extent you
locate any Yahoo! Business Data pursuant to your search described above, you
will return all originals and copies of such data to Yahoo!, and make
arrangements for Yahoo!, at its option, to retrieve, destroy and/or permanently
delete such data from your Personal Computer Media such that you cannot recover
the data or access it in any manner; (C) you have not copied, saved, downloaded,
retained, disclosed, photographed or transmitted in any form whatsoever, any
Yahoo! Business Data to any source except in the course of performing your
duties for Yahoo! and for Yahoo!’s benefit (and will not take such any such
actions prior to the Separation Date); (D) you have not copied, saved,
downloaded, retained, disclosed, photographed, or transmitted in any form
whatsoever, any Yahoo! Business Data to any source for the purpose of retaining
such data after your Separation Date or taking such data with you to your next
employer or using it in connection with any subsequent employment (and will not
take such any such actions prior to the Separation Date); (E) following the
Separation Date, you will not possess any Yahoo! Business Data in tangible or
electronic form, except employment-related documents such as wage, benefit and
related information specific to the terms and conditions of your employment with
Yahoo!; (F) to the extent you have any question about whether a Yahoo! document
contains Yahoo! Business Data, you will inquire of Yahoo! in writing at
IPQuestionsSeparations@yahoo-inc.com concerning the specific document and
receive instruction as to whether such document relates solely to your
employment as defined in this paragraph or whether Yahoo! requires you to return
the document(s) (in which case, you agree that such document(s) will be
returned); (G) on or prior to the Separation Date, you will return all keys,
access cards, credit cards, travel related cards,



--------------------------------------------------------------------------------

 

Page 4

 

identification cards, phones, computers and related company-issued devices,
including electronic mail devices, PDAs and/or electronic organizers, and other
property and equipment belonging to Yahoo! (“Company Property”); (H) other than
in the normal course of performing your duties and/or responsibilities for
Yahoo! and for Yahoo!’s benefit, you did not copy, back-up, or download (or
attempt to copy, back-up or download) Yahoo! Business Data that was contained on
Company Property other than back-ups created on Yahoo! computer systems, media
or other property accessible only by Yahoo! and for Yahoo!’s benefit (and will
not take such any such actions prior to the Separation Date); and (I) other than
in the normal course of performing your duties and/or responsibilities for
Yahoo! and for Yahoo!’s benefit, you did not delete or wipe or attempt to delete
or wipe Yahoo! Business Data that was contained on Company Property (and will
not take such any such actions prior to the Separation Date). If you discover
after the Separation Date that you have retained any proprietary or confidential
information (including (without limitation) proprietary or confidential
information contained in any electronic documents or email systems in your
possession or control), you also agree immediately upon discovery to send an
email to IPQuestionsSeparations@yahoo-inc.com and inform Yahoo! of the nature
and location of the proprietary or confidential information that you have
retained so that Yahoo! may arrange to remove, recover, and/or collect such
information. The Severance Benefits and other benefits under this Agreement will
not be paid or provided until all Company property has been returned to Yahoo!.

17. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of Yahoo!. You may not make any changes to the
terms of this Agreement unless that change is executed by you and Yahoo!. If you
fail to comply with the terms of this Agreement (including (without limitation)
paragraphs 13, 14, 15 and 16), you will be required to forfeit and repay (as
applicable) all severance benefits and other consideration received. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable.

If this Agreement is acceptable to you, please sign below and return the
original to Ron Johnstone at ronj@yahoo-inc.com or Yahoo!, 701 First Avenue,
Sunnyvale, California 94089.



--------------------------------------------------------------------------------

 

Page 5

 

I wish you good luck in your future endeavors.

Sincerely,

YAHOO! INC.

 

By:   /s/ Marissa Mayer  

Marissa Mayer

 

CEO, Yahoo! Inc.

Exhibit A – Waiver and Release of Claims

Exhibit B – Severance Letter

AGREED AND VOLUNTARILY EXECUTED:

 

/s/ Timothy R. Morse

Tim Morse

 

10/16/12

Date

 

cc: Personnel File



--------------------------------------------------------------------------------

 

Page 6

 

Exhibit A – Waiver and Release of Claims

1. Release of Claims. In consideration for, and as a condition of the severance
benefits and other consideration as described in the attached separation
agreement to which you are not otherwise entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively “Released
Party”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring at any time prior to and including the date you sign this
Release. This general release is to the maximum extent permitted by law and
includes (without limitation) the following: (A) all claims arising out of or in
any way related to your employment with the Company or the termination of that
employment; (B) all claims related to your compensation or benefits from the
Company, including wages, salary, variable compensation, incentive payments,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (C) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (D) all tort claims,
including (without limitation) claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (E) all federal, state, and
local statutory claims, including (without limitation) claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the federal Worker Adjustment and
Retraining Notification Act (as amended) and similar laws in other
jurisdictions, the Employee Retirement Income Security Act of 1974 (as amended),
the Family and Medical Leave Act of 1993, and the California Fair Employment and
Housing Act (as amended) and similar laws in other jurisdictions. To the maximum
extent permitted by law, you also promise never directly or indirectly to bring
or participate in an action against any Released Party under California
Business & Professions Code Section 17200 or under any other unfair competition
law of any jurisdiction. If, notwithstanding the above, you are awarded any
money or other relief under such a claim, you hereby assign the money or other
relief to the Company. Your waiver and release specified in this paragraph do
not apply to any rights or claims that may arise after the date you sign this
Release. This Release includes a release of claims of discrimination and
retaliation on the basis of workers’ compensation status, but does not include
claims for workers’ compensation benefits. Excluded from this Release are any
claims that by law cannot be waived in a private agreement between employer and
employee including (without limitation) the right to file a charge with or
participate in an investigation conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any state or local fair employment practices agency. You
waive, however, any right to any monetary recovery or other relief should the
EEOC or any other agency pursue a claim on your behalf.

2. Representations. You acknowledge and represent the following: (A) you have
not suffered any age-related or other discrimination, harassment, retaliation,
or wrongful treatment by any Released Party; (B) you have not been denied any
rights including (without limitation) rights to a leave or reinstatement from a
leave under the Family and Medical Leave Act of 1993, the Uniformed Services
Employment and Reemployment Rights Act of 1994, or any similar law of any
jurisdiction; and (C) you have no work related injuries that have not already
been disclosed to Yahoo!. You also acknowledge and agree that you have been paid
all wages due and that, as to any further alleged wages, you agree that there is
a good-faith dispute as to whether such wages are due, and based on this
good-faith dispute, you release and waive any and all further claims regarding
any alleged unpaid wages and any corresponding penalties, interest, or
attorneys’ fees, in exchange for the consideration provided in this Agreement.



--------------------------------------------------------------------------------

 

Page 7

 

3. Release of Unknown Claims. You acknowledge that you have read and understand
Section 1542 of the California Civil Code: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.” You hereby expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to your release of any unknown
or unsuspected claims.

4. ADEA Waiver. You agree that you are voluntarily executing this Release. You
acknowledge that you are knowingly and voluntarily waiving and releasing any
rights you may have under the ADEA and that the consideration given for the
waiver and release is in addition to anything of value to which you were already
entitled. You further acknowledge that you have been advised by this writing, as
required by the ADEA, that: (A) your waiver and release specified in this
paragraph do not apply to any rights or claims that may arise after the date you
sign this Release; (B) you have been advised to consult with an attorney prior
to signing this Release; (C) if part of a group termination, you have received a
disclosure from the Company that includes a description of the class, unit or
group of individuals covered by this employment termination program, the
eligibility factors for such program, and any time limits applicable to such
program and a list of job titles and ages of all employees selected for this
group termination and ages of those individuals in the same job classification
or organizational unit who were not selected for termination (“Disclosures”);
(D) you have 21 days from the date that you receive this Release to consider
this Release (although you may choose to sign it any time on or after your
Separation Date); (E) you have seven days after you sign this Release to revoke
it (“Revocation Period”); and (F) this Release will not be effective until you
have returned it to Yahoo! (instructions below) and the Revocation Period has
expired (the “Effective Date”). Do not sign this Release prior to the Separation
Date.

If this Release is acceptable to you, please sign below on or after the
Separation Date and return the original to Ron Johnstone at ronj@yahoo-inc.com
or Yahoo!, 701 First Avenue, Sunnyvale, California 94089 by December 6, 2012.

AGREED AND VOLUNTARILY EXECUTED:

 

 

Tim Morse

 

Date

 

cc: Personnel File



--------------------------------------------------------------------------------

 

Page 8

 

Exhibit B – Severance Letter



--------------------------------------------------------------------------------

 

LOGO [g423252g92t07.jpg]

March 16, 2011

Tim Morse

Dear Tim:

On behalf of Yahoo! Inc. (“Yahoo!” or the “Company”), I am pleased to inform you
that Yahoo! will provide you with the severance protections described in this
letter agreement (“Agreement”). This Agreement is being offered to you to
provide both you and Yahoo! with certainty in the event that your employment
with Yahoo! is terminated by Yahoo! without Cause.1 You will not be entitled to
any severance benefits under this Agreement if your employment is terminated
with Cause, if you voluntarily resign from your employment with Yahoo!, or if
your employment terminates due to your death or disability.2

 

 

1 

For purposes of this Agreement, “Cause” means termination of your employment by
the Company based upon the occurrence of one or more of the following which,
with respect to clauses (1), (2) and (3) below, if curable, you have not cured
within fourteen (14) days after you receive written notice from the Company
specifying with reasonable particularity such occurrence: (1) your refusal or
material failure to perform your job duties and responsibilities (other than by
reason of your serious physical or mental illness, injury or medical condition),
(2) your failure or refusal to comply in any material respect with material
Company policies or lawful directives, (3) your material breach of any contract
or agreement between you and the Company (including but not limited to this
Agreement and the Employee Confidentiality and Assignment of Inventions
Agreement between you and the Company), or your material breach of any statutory
duty, fiduciary duty or any other obligation that you owe to the Company,
(4) your commission of an act of fraud, theft, embezzlement or other unlawful
act against the Company or involving its property or assets or your engaging in
unprofessional, unethical or other intentional acts that materially discredit
the Company or are materially detrimental to the reputation, character or
standing of the Company, or (5) your indictment or conviction or nolo contendere
or guilty plea with respect to any felony or crime of moral turpitude. Following
notice and cure as provided in the preceding sentence, upon any additional
one-time occurrence of one or more of the events enumerated in that sentence,
the Company may terminate your employment for Cause without notice and
opportunity to cure. However, should the Company choose to offer you another
opportunity to cure, it will not be deemed a waiver of its rights under this
provision.

2 

In no event will you be considered to have terminated employment for purposes of
this letter if your employment by Yahoo! (including a subsidiary or affiliate)
terminates and, immediately after such termination, you continue as an employee
of another subsidiary or affiliate of Yahoo! (or Yahoo! Inc. if you had
previously been employed by a subsidiary).

 

1



--------------------------------------------------------------------------------

Severance. If your employment is terminated by Yahoo! without Cause (and other
than due to your death or disability) and you comply with the release and other
requirements described below, then you will be entitled to the benefits set
forth below this paragraph. Yahoo! will provide you with written notice that
your employment will terminate (the “Termination Notice”). You will remain
employed by Yahoo! for a period of time as determined by Yahoo!, in its sole
discretion, after the Termination Notice is provided (the “Notice Period”), but
such period will not exceed (2) months. (For purposes of clarity, a Notice
Period is not required, and the Company may terminate your employment
immediately at any time upon delivery of a Termination Notice without providing
a Notice Period.) The date your employment with Yahoo! terminates will be
considered your “Termination Date.”

 

  1. Yahoo! will pay you the following amounts in cash as severance:

 

  a. an amount equal to your base salary (at the monthly rate in effect at the
time the Termination Notice is provided to you) for a period of twelve
(12) months less the number of months in the Notice Period (including partial
months), such amount to be paid in a single lump sum;

 

  b. a lump sum payment equal to one hundred percent (100%) of your annual
target bonus for the year in which your Termination Notice is provided; and

 

  c. a lump sum payment of a prorated bonus for the year in which your
Termination Notice is provided, determined by multiplying (i) the lesser of your
annual target bonus for such year or the annual bonus you would have been
entitled to receive for such year if your employment had not terminated by
(ii) a fraction, the numerator of which is the number of whole months of your
active employment with Yahoo! during such year and the denominator of which is
twelve (12).

The severance payments described above will be made on or before the sixtieth
(60th) business day following your Termination Date, provided that if such
period of 60 business days spans two calendar years, such payments will be made
in the second of the two calendar years, and provided, further, that the
prorated bonus referred to in 1(c) above will be paid at the same time bonuses
for the applicable year are paid to the Company’s employees generally.

 

  2. Provided that you timely elect continued coverage under COBRA, Yahoo! will
pay you an amount equal to your premium for continued group health coverage for
the period you continue COBRA coverage (up to a maximum of twelve (12) months
following your Termination Date), provided that Yahoo!’s obligation to make such
payments will cease if you become eligible for coverage under the health plan of
another employer or Yahoo! ceases to offer group medical coverage to its active
executive employees or otherwise is under no obligation to offer you COBRA
continuation coverage.

 

  3. You will be entitled to accelerated vesting of your then-outstanding equity
awards as provided under “Equity Awards” below.

 

2



--------------------------------------------------------------------------------

Equity Awards. To the extent that you hold equity-based awards granted by Yahoo!
under its equity incentive plans that are outstanding and unvested as of the
date of this Agreement (your “Outstanding Awards”), the award agreement that
evidences each such Outstanding Award is hereby amended to provide as follows:

 

  1. Stock Options. If your employment with Yahoo! is terminated by Yahoo!
without Cause (and other than as a result of your death or disability), each of
your Outstanding Awards that is a stock option will vest and become exercisable
on your Termination Date with respect to each installment of such stock option
that is scheduled to vest within six (6) months after your Termination Date. The
vested portion of the option will be exercisable following your termination for
the period specified in the applicable option agreement, and any portion of the
option that is not vested (after giving effect to the foregoing acceleration
provision) will terminate on your Termination Date.

 

  2. Time-Based RSUs. If your employment with Yahoo! is terminated by Yahoo!
without Cause (and other than as a result of your death or disability), each of
your Outstanding Awards that is a restricted stock unit award (“RSU”) that vests
based solely on the passage of time will vest on your Termination Date with
respect to each installment of such award that is scheduled to vest within six
(6) months after your Termination Date and will be paid as provided in the award
agreement. Any portion of the award that is not vested (after giving effect to
the foregoing acceleration provision) will terminate on your Termination Date.

 

  3. Performance-Based RSUs (OCF and AFP). If your employment with Yahoo! is
terminated by Yahoo! without Cause (and other than as a result of your death or
disability), each of your Outstanding Awards that is an RSU that vests based on
the Company’s achievement of financial performance goals (other than total
stockholder return) will be subject to the following provisions:

 

  •  

any RSUs credited (or to be credited) to you in accordance with the terms of the
award with respect to Company performance for any fiscal year ended prior to the
year in which your Termination Date occurs, to the extent not then vested, will
vest as of your Termination Date and be paid as provided in the award agreement;

 

  •  

if you are employed with Yahoo! for six months or more of the fiscal year in
which your Termination Date occurs, you will be credited with an additional
number of RSUs for that fiscal year equal to (a) the number of RSUs that would
have been credited at the end of such year based on Company performance under
the terms of the award, multiplied by (b) a fraction, the numerator of which is
the number of whole months of your employment with Yahoo! during such year and
the denominator of which is twelve (12), such credited units to be paid after
the end of such year as provided in the award agreement; and

 

  •  

any RSUs subject to the award that do not vest in accordance with the preceding
provisions will terminate as of your Termination Date.

 

3



--------------------------------------------------------------------------------

In the event that a termination of your employment under the circumstances
described above occurs and you would be entitled to greater accelerated vesting
of any Outstanding Award in the circumstances under the terms of the applicable
award agreement (or other agreement with, or applicable plan of, the Company)
than under the applicable provisions of this Agreement, you will be entitled to
the accelerated vesting of the award provided in the Outstanding Award agreement
(or such other agreement or plan), and the provisions of this Agreement will be
disregarded as to that award. In no event will you be entitled to accelerated
vesting of an Outstanding Award under both this Agreement and another agreement
or plan. For purposes of clarity, this agreement does not limit any right that
you may have to accelerated vesting of your awards in any other circumstances
(for example, and without limitation, upon a change in control) pursuant to the
applicable agreement or plan.

You will be entitled to accelerated vesting of any then-outstanding equity
awards that are granted after the date of this Agreement as and to the extent
provided in the applicable award agreements.

Except as expressly set forth above, this Agreement does not modify any other
terms of any of your Outstanding Awards. For avoidance of doubt, this Agreement
does not modify any provisions of any of your Outstanding Awards that are RSUs
that vest based on the Company’s total stockholder return.

Conditions of Severance; Exclusive Remedy. All benefits specified in this
Agreement are conditioned on (1) you signing a full release of any and all
claims against Yahoo! in a release form acceptable to Yahoo! (within the period
specified in it by the Company, which in no event shall be more than fifty days
following your Termination Date) and your not revoking such release pursuant to
any revocation rights afforded by applicable law, and (2) your compliance with
your obligations under your Employee Confidentiality and Assignment of
Inventions Agreement, or similar agreement. To the extent that you are otherwise
entitled to Company-paid COBRA coverage as provided above, such benefit shall
not be suspended during the period of time you consider such a release, but
shall terminate immediately in the event that you do not timely provide (or in
the event that you revoke) such release. You agree that the benefits specified
in this Agreement (and any applicable acceleration of vesting of an equity-based
award in accordance with its terms) will constitute the exclusive and sole
remedy for any termination of your employment and you covenant not to assert or
pursue any other remedies, at law or in equity, with respect to your
termination.

Tax Matters.

(a) Withholding. Yahoo! will withhold required federal, state and local taxes
from any and all payments contemplated by this Agreement.

(b) Section 280G. If any payment or benefit received or to be received by you
(including any payment or benefit received pursuant to this Agreement or
otherwise) would be (in whole or part) subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code, or any successor provision thereto,
or any similar tax imposed by state or local law, or any interest or penalties
with respect to such excise tax (such tax or taxes, together with any such
interest and penalties, are hereafter collectively referred to as the “Excise
Tax”), then, any cash

 

4



--------------------------------------------------------------------------------

severance benefits contemplated by Section 1 under “Severance” above and any
accelerated vesting of time-based RSUs, performance-based RSUs, and stock
options will be reduced to the extent necessary to make such payments and
benefits not subject to such Excise Tax, but only if such reduction results in a
higher after-tax payment to you after taking into account the Excise Tax and any
additional taxes you would pay if such payments and benefits were not reduced.
If a reduction in cash severance and/or acceleration of vesting is so required,
then, unless you elect a different order of reduction in advance (to the extent
such an election may be made without resulting in any tax, penalty or interest
under Code Section 409A), any cash severance payable in installment payments
will be reduced first (with the installments scheduled to be paid latest in time
reduced first), then any cash severance payable as a lump sum shall be reduced,
then any accelerated vesting of equity incentive awards will be reduced (with
time-based RSUs, performance-based RSUs, and stock options to be reduced in that
order with the reduction made first as to the awards scheduled to vest latest in
time).

(c) Responsibility for Taxes. Other than Yahoo!’s obligation and right to
withhold federal, state and local taxes, you will be responsible for any and all
taxes, interest, and penalties that may be imposed with respect to the payments
contemplated by this Agreement (including, but not limited to, those imposed
under Internal Revenue Code Section 409A). To the extent that this Agreement is
subject to Internal Revenue Code Section 409A, you and Yahoo! agree that the
terms and conditions of this Agreement will be construed and interpreted to the
maximum extent reasonably possible, without altering the fundamental intent of
this Agreement, to comply with and avoid the imputation of any tax, penalty or
interest under Code Section 409A.

Notwithstanding any provision of this letter to the contrary, if you are a
“specified employee” as defined in Section 409A of the U.S. Internal Revenue
Code, you will not be entitled to any payments in connection with the
termination of your employment until the date which is six (6) months and one
(1) day after your Termination Date (or, if earlier, the date of your death) and
any payment otherwise due in such period will be made within the thirty (30) day
period following the six (6) month anniversary of your Termination Date (or, if
earlier, within the thirty (30) day period after the date of your death). The
provisions of this paragraph will only apply if, and to the extent, required to
comply with Code Section 409A. For purposes of Code Section 409A, each payment
made under this letter is designated as a “separate payment” within the meaning
of Code Section 409A.

Change in Control Severance. Notwithstanding the foregoing provisions, in the
event that you are otherwise entitled to receive severance benefits in
connection with a termination of your employment under both this Agreement and
the Company’s Change in Control Employee Severance Plan, as amended, or any
successor plan thereto (the “CIC Plan”), you will receive either the cash
severance and COBRA payments provided under the CIC Plan or under this
Agreement, whichever is greater, but in no event will you be entitled to receive
such benefits under both the CIC Plan and this Agreement.

By executing this Agreement, you and the Company agree that Section 2.7 of the
CIC Plan, as it applies to any benefits you may receive thereunder, is hereby
amended, effective immediately, to provide that, if the period of 60 business
days following the Severance Date (as defined in the CIC Plan) referred to in
such section spans two calendar years, the Benefit Commencement Date (as defined
in the CIC Plan) will occur in the second of the two calendar years.

 

5



--------------------------------------------------------------------------------

Amendment. Except as provided in the next sentence, this Agreement may be
amended only by a written agreement signed by both you and by an authorized
officer of the Company. Effective as of December 31, 2013 or the end of any
subsequent year, the Company may modify this Agreement in any manner, provided
(1) the Company has notified you of the pending modification at least ninety
days in advance of the proposed effective date of such modification, and
(2) your employment is not terminated by the Company prior to the effective date
of any such modification in circumstances that entitle you to severance under
this Agreement.

Entire Agreement. This Agreement, together with the agreements that evidence any
equity-based awards granted to you by Yahoo!, constitute the entire agreement
between you and Yahoo! with respect to the subject matter hereof and supersede
any and all prior or contemporaneous oral or written representations,
understandings, agreements or communications between you and Yahoo! concerning
such subject matter including, but not limited to, any provisions relating to
severance and/or acceleration of equity detailed in your offer letter. The CIC
Plan and any Employee Confidentiality and Assignment of Inventions Agreement (or
similar agreement) are outside the scope of the foregoing integration provision.

At-Will Employment. Nothing in this letter alters the at-will nature of your
employment relationship with Yahoo! or creates a contract for employment for a
specified period of time. Either you or Yahoo! may terminate the employment
relationship at any time, with or without cause and with or without advance
notice.

 

6



--------------------------------------------------------------------------------

IF THIS AGREEMENT IS ACCEPTABLE TO YOU, PLEASE SIGN BELOW AND RETURN THE
ORIGINAL TO JENNIFER FONG IN HUMAN RESOURCES BY MARCH 31, 2011.

Sincerely,

YAHOO! INC.

 

By:  

/s/ David Windley

 

David Windley

 

EVP, Chief Human Resources Officer

 

Yahoo! Human Resources

I accept and agree to the terms and conditions outlined in this Agreement.

 

/s/ Timothy R. Morse

    

3/23/11

  

Tim Morse

     Date   

 

7